Citation Nr: 1622615	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-47 975	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for low back strain, rated as 20 percent disabling prior to July 29, 2015, and 40 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1997.
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO, inter alia, denied the Veteran's claim for an increased rating in excess of 20 percent for his low back strain with sciatic nerve, right leg involvement (previously rated as low back strain).  The Veteran timely appealed the rating decision. 

In June 2015, the Board remanded the claim for additional development, to include a new VA examination.

In an August 2015 rating decision, the RO awarded the Veteran an increased rating of 40 percent for his low back strain with claimed sciatic nerve, right leg involvement, effective July 29, 2015.  Despite this grant, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  This matter, therefore, remains on appeal before the Board.

The Board additionally notes that in the August 2015 rating decision, the RO granted service connection for radiculopathy of the left lower extremity associated with low back strain, assigning a separate 10 percent rating.  The Veteran did not disagree with the evaluation or the effective date assigned.  

As a final preliminary matter, the Board notes that the Veteran submitted additional medical evidence in August 2015, after issuance of the August 2015 supplemental statement of the case.  In his May 2016 information presentation hearing, the Veteran declined to waive initial review of the new evidence by the Agency of Original Jurisdiction (AOJ) and the Veteran's substantive appeal was submitted prior to February 2, 2013.  See 38 C.F.R. § 20.1304 (2015).  However, the AOJ will have opportunity to review the additional evidence received on remand (discussed below).

The issue of entitlement to an increased rating for low back strain with sciatic nerve, right leg involvement, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


REMAND

In August 2015, the Veteran submitted private treatment records, as well as a June 2014 treatment record from the Womack Army Medical Center, which reflects that the Veteran has had continuing back treatment since 2014.  Specifically, that record indicated that he was treated at Fayetteville Orthopedics from July 2014 to June 2015.  In addition, that record also indicated that the Veteran sought emergency room care during a flare-up of his back disability.  Currently, such private treatment records are not associated with the claims file, and thus should be obtained.  38 U.S.C.A. § 5103A(b) (West 2014).  Additionally, the Veteran's updated medical records from the Womack Army Medical Center should be obtained.  Id. § 5103A(c).  

The Veteran's ongoing treatment records from the VA since June 2014 should also be obtained.  Id. § 5103A(c).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain updated medical records from the Womack Army Medical Center related to the Veteran's back disability.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(e) .

2.  Obtain and associate with the record, the Veteran's updated VA treatment records dated from June 2014.

3.  The AOJ should ask the Veteran to identify the provider(s) of any and all treatment he has received for his back disability, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all evaluations or treatment (records of which are not already associated with the record) from the providers identified, to include Fayetteville Orthopedics and emergency room treatment.

If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

4.  Then readjudicate the claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


